UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act File Number: 811-3493 American Federation of Labor – Congress of Industrial Organizations Housing Investment Trust (Exact name of registrant as specified in charter) 2401 Pennsylvania Avenue, N.W., Suite 200 Washington, D.C. 20037 (Address of principal executive offices)(Zip code) Kenneth G. Lore, Esq. Bingham McCutchen LLP 2treet, N.W., Washington, DC 20006 (Name and address of agent for service) (202) 331-8055 (Registrant’s telephone number, including area code) Date of fiscal year end: December 31 Date of reporting period: January 1, 2010 - December 31, 2010 Item 1.Reports to Stockholders. A copy of the 2010 Annual Report (the “Report”) of the AFL-CIO Housing Investment Trust (the “Trust”) transmitted to Trust participants pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (17 CFR 270.30e-1) (the “Act”), is included herewith. Message from the AFL-CIOPresident Richard L. Trumka,President, AFL-CIO The AFL-CIO Housing Investment Trust has much good news to report at a time when working people and their pension plans do not get enough good news. Through its Construction Jobs Initiative, the HIT is successfully investing union pension capital to earn competitive returns while creating thousands of jobs for our union brothers and sisters. With the support of HIT investors, these jobs are bringing unemployed union members back to work on construction projects that are stimulating economic growth and creating much-needed affordable housing in communities around the country. Back in early 2009, in the midst of the recession, we at the AFL-CIO challenged our pension fund managers to do their part to create jobs and help ease the country’s economic pain. The HIT stepped up to that challenge. It established its nationwide Construction Jobs Initiative and pledged to create 10,000 union construction jobs by the spring of 2011. I am proud to report that the HIT is close to achieving that ambitious goal. By year-end 2010, the HIT’s Construction Jobs Initiative had generated nearly 9,000 union construction jobs on 29 projects in 16 cities. Proposed projects currently under review should enable the HIT to surpass 10,000 union jobs by spring. For so many of the men and women working on HIT-financed projects, these pension investments offer a lifeline back to a weekly paycheck at a time when construction unemployment is still double the national rate. One formerly unemployed construction worker said it all when he told the HIT: “This is a great project. Lots of guys are back to work. They are able to feed their families. It’s even putting money back into our pension fund. This is a blessing.” The HIT and its investors are making pension capital part of the solution to the economic crisis through sound, job-generating investments. I urge union pension investors to consider increasing your support of the HIT and its responsible investment strategy. Richard L. Trumka A N N U A L R E P O R T 2 0 1 01 Message from the Chairman John J. Sweeney,Chairman, AFL-CIO Housing Investment Trust I am pleased to report that the AFL-CIO Housing Investment Trust has completed another year of successful investing to deliver competitive returns to its investors in 2010. With its expertise in housing finance and its focus on high credit quality multifamily mortgage securities, the HIT remained a strong performer as the nation struggled with a slow recovery from the recession. Through its Construction Jobs Initiative, the HIT also navigated difficult markets to identify a record level of investments that are benefiting the portfolio while achieving the HIT’s secondary goals of job creation and affordable housing finance. I had the opportunity to witness first-hand the very tangible benefits of these investments a few months ago at the construction site of the Elizabeth Seton Pediatric Center in my hometown of Yonkers, New York. There the HIT has invested $100 million to help build a $116 million pediatric facility that will offer state-of-the-art care to many of New York’s most medically fragile children. This project is creating more than 800 union construction jobs, and talking to workers on the site, I saw how much the project means to them. Many told us they were previously out of work for months. The staff of the pediatric center expressed heartfelt thanks for the HIT’s investment and described the wonderful services the children will receive when the new facility opens in 2012. Members of 1nited Healthcare Workers East will help provide those services. City and state officials visiting the site voiced optimism about the project’s positive economic impact on their community. Most moving of all was my conversation with one of the young pediatric patients who is excitedly anticipating the benefits of the new facility. This project will make a real and important difference in the quality of her life and in the lives of many other children and their families. This is just one example of the good things happening in communities across the country through the HIT’s careful investment of pension capital. We appreciate the support investors have demonstrated in the past year. In the period ahead, we pledge to continue to do our best to maintain the HIT’s strong record of competitive performance through investments that will bring more union jobs and affordable housing to our nation’s communities. John J. Sweeney 2A F L - C I O H O U S I N G I N V E S T M E N T T R U S T Discussion of Fund Performance OVERVIEW OF 2010 The AFL-CIO Housing Investment Trust outperformed its benchmark, the Barclays Capital Aggregate Bond Index (Barclays Aggregate), on a gross basis for the 18th consecutive calendar year in 2010. With its strategy of investing in high credit quality multifamily mortgage-backed securities (MBS), the HIT produced competitive risk-adjusted returns for its investors during a period of persistent market volatility. The HIT also had significant success in achieving its secondary goals of union job creation and housing development, at a time when the country needed both jobs and affordable housing. The HIT committed a record $613 million in financing for 21 multifamily housing and healthcare projects with total development value of over $1.3 billion. These 2010 investments, primarily in construction-related securities, are expected to help the HIT maintain its competitive performance in future periods while creating more than 6,800 union construction jobs and building or preserving nearly 8,200 units of housing. The HIT was able to produce higher income than the benchmark due to its specialization in multifamily MBS that are insured or guaranteed by the U.S. government, government agencies, or government-sponsored enterprises (GSEs). As the HIT funds its 2010 commitments, the investments are expected to produce additional income for the portfolio while bringing construction jobs to local communities. Investors expressed their support of the HIT with $311 million of new capital, including $166 million of new investments and $145 million of reinvested earnings, which represent a dividend reinvestment rate of 90%. In the period ahead, the HIT intends to be very active in raising capital from investors and in pursuing investments in its substantial pipeline of construction-related projects. Superior portfolio fundamentals of higher credit quality, higher yield, and similar interest rate risk compared to the benchmark, together with its strong liquidity, have positioned the HIT favorably for 2011. Multifamily mortgage securities in general, and construction-related mortgage securities in particular, have higher yields than other bonds of comparable duration and credit quality. The HIT’s focus on these investments and its ability to source them directly can increase expected risk-adjusted returns. The HIT was able to produce higher income than the benchmark due to its specialization in multifamily MBS. Past performance is no guarantee of future results. Economic and market conditions change, and both will cause investment return, principal value, and yield to fluctuate so that a participant’s units, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. Performance data current to the most recent month-end is available at www.aflcio-hit.com. Gross performance figures do not reflect the deduction of HIT expenses. Net performance figures reflect the deduction of HIT expenses and are the performance figures investors experience in the HIT. Information about HIT expenses can be found on page 1 of the HIT’s current prospectus. The Barclays Aggregate is an unmanaged index and is not available for direct investment, although certain funds attempt to replicate this index. Returns for the index would be lower if they reflected the actual trading costs or expenses associated with management of an actual portfolio. A N N U A L R E P O R T 2 0 1 03 The 2010 commitments helped finance 21 projects in 11 cities, representing over $1.3 billion of total development value and more than 6,800 union construction jobs. STRATEGY AND PERFORMANCE The high credit quality assets in which the HIT specializes are multifamily MBS that are government or agency insured or guaranteed. The HIT substitutes these for corporate debt as well as some U.S. Treasury and GSE debt securities in the benchmark. The HIT portfolio effectively has the same interest rate risk as the benchmark because duration and convexity are managed to be similar to the benchmark. Nearly 95% of the HIT portfolio at December 31, 2010, consisted of investments that were insured or guaranteed by the U.S. government or a GSE, as compared to 74.9% in the benchmark. At year-end, the HIT’s yield advantage over the benchmark was approximately 71 basis points, up from 64 basis points at the end of 2009. The HIT outperformed the benchmark for the 1-, 3-, 5-, and 10-year periods ending December 31, 2010, by 8, 44, 45, and 50 basis points, respectively, on a gross basis, with gross returns of 6.62%, 6.34%, 6.25%, and 6.34%. The benchmark’s returns were 6.54%, 5.90%, 5.80%, and 5.84%, respectively, for the same periods. On a net basis, the HIT’s returns for these periods were 6.16%, 5.89%, 5.80%, and 5.92%, respectively. The HIT achieved its strong relative performance despite having no corporate bonds in the portfolio, in a year when corporate bonds in the benchmark outperformed Treasuries by 229 basis points. Corporate bonds comprised 18.8% of the benchmark at year-end, but the HIT is not permitted to invest in these securities. The performance data quoted represents past performance and is no guarantee of future results. Investment results and principal value will fluctuate so that units in the HIT, when redeemed, may be worth more or less than the original cost. The HIT’s current performance may be lower or higher than the performance data quoted. Performance data current to the most recent month-end is available at www.aflcio-hit.com. 4A F L - C I O H O U S I N G I N V E S T M E N T T R U S T MARKET CONDITIONS The HIT maintained its steady performance in a year of considerable volatility resulting from concerns that ranged from the European sovereign debt crisis to domestic issues such as lagging economic growth, high unemployment, poor housing performance, tight credit, and possible deflation. Despite rising interest rates during the last two months of 2010, Treasury rates were significantly lower at the end of the year than they were at the beginning. Riskier assets performed well during the year, with lower quality investments generally outperforming those of higher quality. Overall, multifamily MBS spreads relative to Treasuries were slightly tighter for the year. Spreads on Ginnie Mae construction/permanent loan certificates, however, remained historically wide, as investors required higher yields for construction-related investments. This was a favorable market for the HIT to pursue its investments in new multifamily production. A N N U A L R E P O R T 2 0 1 05 “These aren’t low-road jobs. They are family and community sustaining careers that advance the American dream.” – Mark H. Ayers, President, Building and Construction Trades Department, AFL-CIO HOUSING AND JOBS The HIT added a record $613 million of new housing investments to the portfolio in 2010. This project financing will generate union construction work, create affordable and workforce housing, and spur secondary job creation and economic development – moving the HIT toward the goals of its Construction Jobs Initiative. The commitments made in 2010 helped finance 21 projects in 11 cities, representing over $1.3 billion of total development value and more than 6,800 union construction jobs. The projects will create or preserve nearly 8,200 multifamily units, including over 150 healthcare beds. Approximately 80% of the housing units will be affordable to low or moderate-income residents. The new investments were welcomed in communities across the country at a time when development financing remained scarce and construction unemployment hovered around 20%. Many of the HIT’s 2010 investments will help major urban areas meet important development needs, as seen in the following examples: Boston: In cooperation with MassHousing, the HITinvested over $65 million to build or renovate 392 units of affordable housing at three projects, Old Colony, Washington Beech, and Franklin Park, with total development investments of $116 million. The work is expected to generate over 650 union construction jobs. This page, above: Topping out at Elizabeth Seton Pediatric Center, Yonkers, NY. Opposite page, clockwise from top left: The Laurel, St. Louis; ParkPacific, St. Louis; Riverside Plaza, Minneapolis; Potrero Launch, San Francisco. 6A F L - C I O H O U S I N G I N V E S T M E N T T R U S T Chicago: A total of $32 million in financing was committedfor two Chicago rehabilitation projects, Randolph Tower City Apartments and Lawndale Terrace/Plaza Court, to provide 508 housing units. The projects, with total development value of $167 million, are expected to generate approximately 780 union jobs. Minneapolis: The HIT invested a combined $63.5 million forthe substantial rehabilitation of the 1,303-unit Riverside Plaza and the new construction of the 84-unit FloCo Fusion apartments. The two projects represent $139 million in total development investments and an estimated 730 union jobs. New York City: The HIT committed $121 million for affordableand workforce housing projects involving over 340 jobs, including construction of the $29 million CUNY Graduate Center Housing project, preservation of 490 units of affordable housing at Lands End II, and the purchase of NYC Housing Authority bonds to rehabilitate 3,726 units of affordable housing. San Francisco: The HIT invested $35 million in the constructionof two LEED-designed mixed-use developments, Arc Light Co. and Potrero Launch, with combined development investment of $128 million. The projects will bring 290 new housing units and an estimated 730 union jobs to San Francisco. St. Louis: Supporting the city’s downtown redevelopmentare two HIT-financed projects, the Laurel and Park Pacific apartments, with combined development value of $273 million. The HIT invested $108 million in the two projects, which will provide 435 housing units while creating approximately 2,000 union jobs. The HIT also is helping finance Council Tower Senior Apartments, a $30 million development in the city. With the addition of these and other investments, the number of union construction jobs created by the HIT’s Construction Jobs Initiative since early 2009 reached nearly 9,000 by year-end 2010. This put the HIT well on its way to surpassing its goal of 10,000 jobs by the spring of 2011. Through this special initiative, the HIT is working to finance much-needed union construction jobs throughout the country in support of the AFL-CIO’s priority of job creation. The HIT is well-positioned in the coming year to achieve competitive returns while producing collateral benefits of affordable housing and union construction jobs. OPPORTUNITIES AHEAD Despite some guarded signs of improving economic conditions, the weak labor market and housing sector are expected to remain a drag on the economy’s recovery in the period ahead. Default concerns related to Europe’s sovereign debt markets and U.S. municipal debt markets could also hamper recovery. U.S. inflation, however, was extremely tame in 2010 and appears unlikely to pick up significantly in 2011. Excess capacity still existed at year-end, and productivity gains may continue. The HIT enters 2011 with a strong pipeline of potential housing investments and a highly liquid portfolio that is structured to produce higher income and higher credit quality with similar interest rate risk relative to its benchmark. The HIT is well-positioned in the coming year to achieve competitive returns while also producing collateral benefits of affordable housing and union construction jobs. It remains an attractive investment choice for Taft-Hartley and public pension plans. 8A F L - C I O H O U S I N G I N V E S T M E N T T R U S T Other Important Information EXPENSE EXAMPLE Participants in the HIT incur ongoing expenses related to the management and distribution activities of the HIT, as well as certain other expenses. This example is intended to help participants understand the ongoing costs (in dollars) of investing in the HIT and to compare these costs with the ongoing costs of investing in other mutual funds. The example is based on an investment of $1,000 invested at the beginning of the period, July 1, 2010, and held for the entire period ended December 31, 2010. Actual Expenses: The first line of the table below providesinformation about actual account values and actual expenses. Participants may use the information in this line, together with the amount they invested, to estimate the expenses that they paid over the period. Simply divide the account value by $1,000 (for example, an $800,000 account value divided by $1,000 800), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Six-Month Period Ended December 31, 2010” to estimate the expenses paid on a particular account during this period. Hypothetical Expenses (for Comparison Purposes Only): Thesecond line of the table below provides information about hypothetical account values and hypothetical expenses based on the HIT’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the HIT’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses a participant paid for the period. Participants may use this information to compare the ongoing costs of investing in the HIT and other mutual funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other mutual funds. AVAILABILITY OF QUARTERLY PORTFOLIO SCHEDULES In addition to disclosure in the Annual and Semi-Annual Reports to Participants, the HIT also files its complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The HIT’s reports on Form N-Q are made available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. (Information relating to the hours and operation of the SEC’s Public Reference Room may be obtained by calling 1-800-SEC-0330.) Participants may also obtain copies of the HIT’s Form N-Q reports, without charge, upon request, by calling the HIT collect at 202-331-8055. PROXY VOTING Except for its shares in its wholly-owned subsidiary, acquired in July 2010, the HIT invests exclusively in non-voting securities and has not deemed it necessary to adopt policies and procedures for the voting of portfolio securities. During the most recent twelve-month period ended June 30, 2010, the HIT held no voting securities in its portfolio and has reported this information in its most recent filing with the SEC on Form N-PX. This filing is available on the SEC’s website at http://www.sec.gov. Participants may also obtain a copy of the HIT’s report on Form N-PX, without charge, upon request, by calling the HIT collect at 202-331-8055. Beginning Ending Expenses Paid During Account Value Account Value Six-Month Period Ended July 1, 2010 December 31, 2010 December 31, 2010* Actual expenses $ 1,000 $ 1,013.20 $ 2.23 Hypothetical expenses (5% annual return before expenses) $ 1,000 $ 1,022.99 $ 2.24 *Expenses are equal to the HIT’s annualized expense ratio of 0.44%, as of December 31, 2010, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). A N N U A L R E P O R T 2 0 1 09 2 The 2010 Meeting of Participants was held in Washington, D.C., on Tuesday, December 21, 2010. The following matters were put to a vote of the Participants at the meeting through the solicitation of proxies: John J. Sweeney was elected to chair the Board of Trustees by: votes for 2,398,930.643; votes against 13,057.460; votes abstaining 94,632.090; votes not cast 844,418.435. The table below details votes pertaining to Trustees who were elected at the meeting. Trustee Votes For: Votes Against: Votes Abstaining: Frank Hurt Tony Stanley Votes not cast: 844,418.435 The following Trustees were not up for reelection and their terms of office continued after the meeting: Richard L. Trumka, Elizabeth Shuler, Arlene Holt Baker, Mark Ayers, James Boland, Lindell Lee, Stephen Frank, George Latimer, Richard Ravitch, Marlyn J. Spear, and Jack Quinn. Ernst & Young LLP was ratified as the HIT’s Independent Registered Public Accounting Firm by: votes for 2,505,496.636; votes against 0.000; votes abstaining 1,123.557; votes not cast 844,418.435. An amendment was approved to Section 3.3(d) of the Declaration of Trust to authorize the HIT to provide leverage loans in New Markets Tax Credit transactions in which the HIT’s wholly-owned community development entity, Building America CDE, Inc., is a participant; subject to a limit, which, when combined with investments currently permitted under Sections 3.3(d)(ii) and (d)(iii) of the Declaration of Trust, does not exceed four percent (4%) of the total value of the HIT’s assets by: votes for 2,471,304.243; votes against 12,282.682; votes abstaining 23,033.268; votes not cast 844,418.435. 10A F L - C I O H O U S I N G I N V E S T M E N T T R U S T Report of Independent Registered Public Accounting Firm The Board of Trustees and Participants of American Federation of Labor and Congress of Industrial Organizations Housing Investment Trust: We have audited the accompanying statement of assets and liabilities of American Federation of Labor and Congress of Industrial Organizations Housing Investment Trust (the Trust), including the schedule of portfolio investments, as of December 31, 2010, and the related statement of operations for the year then ended, the statements of changes in net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended. These financial statements and financial highlights are the responsibility of the Trust’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. We were not engaged to perform an audit of the Fund’s internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Trust’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of December 31, 2010, by correspondence with the custodian and brokers. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of American Federation of Labor and Congress of Industrial Organizations Housing Investment Trust as of December 31, 2010, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended, in conformity with U.S. generally accepted accounting principles. McLean, Virginia February 18, 2011 12A F L - C I O H O U S I N G I N V E S T M E N T T R U S T Statements of Assets and Liabilities December 31, 2010 (Dollars in thousands, except per share data) Assets Investments, at value (cost $3,500,588) $ Cash and cash equivalents Accrued interest receivable Receivables for investments sold Other assets Total assets Liabilities Payables for investments purchased Redemptions payable Income distribution payable, net of dividends reinvested of $11,882 Refundable deposits Accrued expenses Total liabilities Net assets applicable to participants’ equity — Certificates of participation — authorized unlimited; Outstanding 3,430,737 units $ Net asset value per unit of participation (in dollars) $ Participants’ equity Participants’ equity consisted of the following: Amount invested and reinvested by current participants $ Net unrealized appreciation of investments Distribution in excess of net investment income Accumulated net realized losses Total participants’ equity $ See accompanying Notes to Financial Statements. A N N U A L R E P O R T 2 0 1 013 SCHEDULE OF PORTFOLIO INVESTMENTS December 31, 2010 (Dollars in thousands) FHA Permanent Securities (3.4% of net assets) Interest Rate Maturity Date Face Amount Amortized Cost Value Single Family 7.75% Jul-2021 $ 20 $ 20 $ 20 Multifamily1 5.25% Mar-2024 5.35% Mar-2047 5.55% May-2042 5.60% Jun-2038 5.62% Jun-2014 5.65% Oct-2038 5.87% Jun-2044 5.89% Apr-2038 6.02% Jun-2035 6.40% Aug-2046 6.60% Jan-2040 6.66% May-2040 6.70% Dec-2042 6.75% Apr-2040 - Jul-2040 6.88% Apr-2031 7.05% Jul-2043 7.13% Mar-2040 7.20% Nov-2033 - Oct-2039 7.50% Sep-2032 7.75% Oct-2038 7.93% Apr-2042 8.15% Mar-2037 8.27% Jun-2042 8.40% Apr-2012 8.75% Aug-2036 Total FHA Permanent Securities $ $ $ FHA Construction Securities (0.3% of net assets) Interest Rates2 Commitment Permanent Construction Maturity Date Amount Face Amount Amortized Cost Value Multifamily1 6.20% 6.20% Aug-2051 $ Total FHA Construction Securities $ 14A F L - C I O H O U S I N G I N V E S T M E N T T R U S T Ginnie Mae Securities (27.1% of net assets) Interest Rate Maturity Date Face Amount Amortized Cost Value Single Family 4.00% Feb-2040 - Jun-2040 $ $ $ 5.50% Jan-2033 - Jun-2037 6.00% Jan-2032 - Aug-2037 6.50% Jul-2028 7.00% Nov-2016 - Jan-2030 7.50% Apr-2013 - Aug-2030 8.00% Jun-2023 - Nov-2030 8.50% Jun-2022 - Aug-2027 9.00% May-2016 - Jun-2025 9.50% Sep-2021 - Sep-2030 10.00% Jun-2019 1 1 1 13.00% Jul-2014 1 1 1 13.25% Dec-2014 1 1 1 Multifamily1 3.31% Nov-2037 3.35% Oct-2045 3.49% Mar-2042 3.61% Nov-2027 3.65% Oct-2027 3.83% Nov-2045 4.22% Nov-2035 4.25% Feb-2039 4.25% Sep-2034 4.26% Jul-2029 4.43% Apr-2034 - Jun-2034 4.49% Apr-2023 4.63% Sep-20373 4.66% Apr-2029 - Dec-2030 4.68% Aug-2032 4.70% Dec-2024 4.71% May-2025 4.73% Nov-2045 4.76% Apr-2045 4.81% Jan-2047 4.82% Oct-2029 4.83% May-20463 4.88% Mar-2036 4.90% Mar-20443 4.92% Feb-2034 - May-2034 4.94% Jun-20463 4.99% Mar-2030 - Feb-2037 5.00% Dec-2033 5.01% Mar-2038 5.05% Apr-20493 5.14% Jul-2024 5.15% Jun-2023 continued A N N U A L R E P O R T 2 0 1 015 SCHEDULE OF PORTFOLIO INVESTMENTS December 31, 2010 (Dollars in thousands) Ginnie Mae Securities (27.1% of net assets)continued Interest Rate Maturity Date Face Amount Amortized Cost Value 5.17% Sep-2045 $ $ $ 5.18% May-2042 5.19% May-2045 5.21% Jan-2045 5.25% Feb-2031 5.30% Apr-2039 5.32% Aug-2030 5.34% Jul-2040 5.38% Apr-2025 5.40% Feb-2049 - Mar-2049 5.45% May-2042 5.46% Feb-2047 5.49% Aug-2027 5.50% Sep-2023 - Jul-2033 5.55% Mar-2045 5.55% May-20493 5.58% May-2031 - Oct-2031 5.68% Jul-2027 5.70% Mar-2037 - Feb-2043 5.75% Dec-2026 5.85% Nov-2045 5.88% Oct-2043 6.00% Jan-2046 6.22% Aug-2035 6.25% Feb-2034 6.26% Apr-2027 7.75% Aug-2035 Total Ginnie Mae Securities $ $ $ 16A F L - C I O H O U S I N G I N V E S T M E N T T R U S T Ginnie Mae Construction Securities (4.9% of net assets) Interest Rates2 Commitment Permanent Construction Maturity Date Amount Face Amount Amortized Cost Value Multifamily1 3.40% 3.40% Apr-2017 $ 4.49% 8.25% Jun-2052 4.75% 4.75% Mar-20523 4.80% 4.80% Feb-2052 4.87% 4.87% Apr-2042 4.90% 6.50% Oct-2051 5.00% 5.00% Nov-2051 5.10% 7.00% Dec-20503 5.25% 5.25% Apr-2037 5.35% 6.75% May-2051 5.39% 5.39% Feb-2042 5.68% 4.80% Dec-2050 5.80% 7.75% Feb-2051 6.15% 6.15% Nov-2039 Forward Commitments1 2.95% Aug-2017 4.86% 4.86% Jan-2053 5.21% 4.95% Mar-20533 55 Total Ginnie Mae Construction Securities $ Fannie Mae Securities (39.7% of net assets) Interest Rate Maturity Date Commitment
